Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13, line 10 “the store unit” should be – the at least one store unit”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
a. 	Claim 1, lines 24-26 further recites, “wherein the blade-holder is adapted 
to move the disc-shaped cutting blades substantially parallel to the blade axes to the alignment direction.”   Does the Applicant mean – substantially parallel to the blade axes and to the alignment direction.--? It is not otherwise understood what the Applicant meant by this limitation.   
b.	Claim 2 recites the limitation "the cutting station" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krusi (U.S. Patent 4,907,337).  
In regards to claim 1, Krusi discloses an arrangement comprising: a cutting machine (fig. 1) for cutting logs of web material (e.g. wood beams 1) comprising: a feeding path (F; fig. 1) for logs to be cut; a cutting head (fig. 6) arranged along the feeding path, said cutting head comprising a coupling (tool holding means 4) for a disc-shaped cutting blade (2) which is configured to impart the disc-shaped cutting blade a rotary motion around an axis thereof and a cyclic movement (along tracks 67) to cut the logs into rolls, and to allow the logs to move forward along the feeding path; at least one store unit (tool magazine 5) for disc-shaped cutting blades adapted to store a plurality of the disc-shaped cutting blades (on tool holders 8); at least one handling member (arm 6) to remove the disc-shaped cutting blade from the cutting head when the disc-shaped cutting blade is a worn disc-shaped cutting blade to be replaced, and to replace the worn disc-shaped cutting blade with a new disc-shaped cutting blade taken from the store unit; wherein the store unit (5) comprises a blade-holder (7) adapted to house the plurality of disc-shaped cutting blades (on the holders 8) with 29312/CONT/USSN 17/126,252Group Art Unit 3724 respective disc-shaped cutting blade axes being aligned according to an alignment direction substantially parallel to the feeding path (F; the axis of the holders 8 is parallel with the feeding path F); wherein the blade-holder (7) is adapted to move the disc-shaped cutting blades substantially parallel to the blade axes to the alignment direction (moved in direction E/A) to selectively bring each disc-shaped cutting blade in a pick-up or load position with respect to the cutting head (via pressure fluid cylinder 42; in direction E/  A); and wherein the at least one handling member (6) is adapted to position a worn disc-shaped cutting blade (2) removed from the cutting head into an empty seat (8) of-the store unit, and is adapted to pick up a new disc-shaped cutting blade from the store unit and attach the new disc-shaped cutting blade to the cutting head (see col. 5, lines 5-45)
In regards to claim 2, Krusi discloses wherein the store unit (5) is arranged above or on a side of the cutting station (fig. 1).  
In regards to claim 3, Krusi discloses wherein said blade-holder (7) comprises a series of seats (8) configured to retain the plurality of disc-shaped cutting blades.  
In regards to claim 4, Krusi discloses wherein said blade-holder (7) is configured to be movable to bring an individual seat (8) of said seats into the pick-up or load position (when the desired seat is aligned with the arm 6 and the tool holding means 4) to allow remove removal of a new disc-shaped 39312/CONT/USSN 17/126,252Group Art Unit 3724cutting blade from the blade-holder or insert a worn disc- shaped cutting blade in the blade-holder (see col. 5, lines 5-45).  
In regards to claim 5, Krusi discloses wherein the blade-holder (7) is slidingly connected to a stationary guide (displaceable by a pressure fluid cylinder 42).  
In regards to claim 25, Krusi discloses wherein said plurality of disc shaped blades (on 8) in said store unit (5) are arranged substantially coaxial to one another (along the axial direction of 7; fig. 1)

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Biagiotti (U.S. Patent 5,522,292) in view of Krusi (U.S. Patent 4,907,337).  Biagiotti discloses an arrangement comprising: a cutting machine (cutting machine 1) for cutting logs of web material (L) comprising: a feeding path for logs to be cut (along pushers 3); a cutting head (cutting group 11) arranged along the feeding path (as per Fig. 1 and 3), said cutting head (11) comprising a coupling (blade clamp at the front of plate 17; fig. 2) for a disc-shaped cutting blade (cutting blade 19) which is configured to impart the disc-shaped cutting blade a rotary motion around an axis thereof (e.g. along line B-B) and a cyclic movement to cut the logs into rolls (through rotation of plate 17), and to allow the logs to move forward along the feeding path (via pushers 3).
Biagiotti does not disclose at least one store unit for disc-shaped cutting blades adapted to store a plurality of the disc-shaped cutting blades; at least one handling member to remove the disc-shaped cutting blade from the cutting head when the disc-shaped cutting blade is a worn disc-shaped cutting blade to be replaced, and to replace the worn disc-shaped cutting blade with a new disc-shaped cutting blade taken from the store unit; wherein the store unit comprises a blade-holder adapted to house the plurality of disc-shaped cutting blades aligned according to an alignment direction substantially parallel to the feeding path; wherein the blade-holder is adapted to move substantially parallel to the alignment direction to bring each disc-shaped cutting blade in a pick-up or load position with respect to the cutting head; and wherein the at least one handling member is adapted to position a worn disc-shaped cutting blade removed from the cutting head into an empty seat of the store unit, and is adapted to pick up a new disc- shaped cutting blade from the store unit and attach the new disc-shaped cutting blade to the cutting head.  The difference between Biagiotti and the claimed invention amounting to the inclusion of a blade changing device to replace the worn blades.  As Biagiotti discloses a grinding wheel 20 for sharpening the blades, then inherently there is blade wear during the cutting operations.  Eventually the blades will become too thin/worn wherein grinding will not be able to keep the blades to the sharpness required and they will need to be replaced.     Attention is further directed to the Krusi reference.  Krusi discloses a machine for logs, with saw blade 2.  The new blades are removed from a tool magazine 5 which houses new and different tools to replace the blade mounted on the drive means 3.  A pressure fluid cylinder 42 moves the holding rack 7 which houses all of the tools in a direction parallel to the saw blade such that the old tool can be removed and a new tool installed on the drive means 3.   As blades tend to wear out when they are no longer suitable for use and as it takes time and labor to replace used blades, it would have been obvious to one having ordinary skill in the art to have automated the blade removal and replacement process of Biagoitti, especially as Biagotti already discloses that the blades tend to wear with a blade removal and replacement system such as shown by Krusi.   
Therefore the modified device of Biagiotti discloses at least one store unit (5 Krusi) for disc-shaped cutting blades adapted to store a plurality of the disc-shaped cutting blades; at least one handling member (arm 6 Krusi) to remove the disc-shaped cutting blade (e.g. 2 Krusi) from the cutting head when the disc-shaped cutting blade is a worn disc-shaped cutting blade to be replaced, and to replace the worn disc-shaped cutting blade with a new disc-shaped cutting blade (e.g. a new blade 2 Krusi) taken from the store unit (5 Krusi); wherein the store unit comprises a blade-holder (e.g. holding rack 7 Krusi) adapted to house the plurality of disc-shaped cutting blades aligned according to an alignment direction (e.g. the rotational axis of the blades are parallel to F Krusi) substantially parallel to the feeding path; wherein the blade-holder (7 Krusi) is adapted to move substantially parallel to the alignment direction (via cylinder 42 Krusi) to bring each disc-shaped cutting blade in a pick-up or load position with respect to the cutting head (e.g. to arm 6 Krusi); and wherein the at least one handling member (6 Krusi) is adapted to position a worn disc-shaped cutting blade removed from the cutting head into an empty seat (e.g.  8 Krusi) of the store unit (5 Krusi), and is adapted to pick up a new disc shaped cutting blade from the store unit and attach the new disc-shaped cutting blade to the cutting head (as taught by Krusi).  
In regards to claim 2 and 7, the modified device of Biagiotti discloses wherein the store unit is arranged above or on a side (above per Krusi; Fig 1) of the cutting station.
In regards to claim 3 and 8, the modified device of Biagiotti discloses said blade-holder comprises a series of seats (tool holders 8 Krusi) configured to retain the plurality of disc-shaped cutting blades.
In regards to claim 4, as best understood, the modified device of Biagiotti discloses wherein said blade-holder is configured to be movable to bring an individual seat of said seats into the pick-up or load position to allow removal of a a new disc-shaped cutting blade from the blade holder or insert a worn disc-shaped cutting blade in the blade-holder (see col. 5, lines 5-45).
In regards to claim 5, the modified device of Biagiotti discloses wherein the blade-holder (7 Krusi) is slidingly connected to a stationary guide (displaceable by a pressure fluid cylinder 42 Krusi).  
In regards to claim 6, the modified device of Biagiotti discloses method for cutting logs (L) of wound web material, comprising steps of: moving logs of web material sequentially along a feeding path in a direction parallel to axes of the logs (along pushers 3); cutting the logs by a disc-shaped cutting blade (19) mounted on a cutting head (17) and severing the logs into rolls of an axial length smaller than that of the logs, the cutting head moving the disc-shaped cutting blade with a cyclical motion to cut the logs (17 rotates to rotate the blade 19) and allow a forward movement of the logs along the feeding path (via pushers 3); periodically grinding the disc-shaped cutting blade (grinding wheels 20); when the disc-shaped cutting blade is so worn that the cutting blade is a worn disc-shaped cutting blade to be replaced: temporarily stopping the forward movement of the logs (inherently to replace the blade, no cutting can occur such that either the user would wait till the cutting operation was finished or stop the cutting operation to attend to the blade); removing the worn disc-shaped cutting blade from the cutting head (as modified by Krusi (see col. 5, lines 5-45), taking a new disc-shaped cutting blade from a store unit (5; Krusi), transferring the new disc- shaped cutting blade to the cutting head and mounting the new disc-shaped cutting blade on the cutting head; and once the new disc-shaped cutting blade has been mounted on the cutting head, re-starting the forward movement of the logs along the feeding path (replacing the used saw blade as modified by Krusi); wherein the store unit  (5 Krusi) comprises a blade-holder (holding rack 7 Krusi) arranged and configured to keep a plurality of disc-shaped cutting blades aligned according to an alignment direction substantially parallel to the feeding path (as shown by Krusi; fig. 1 F), wherein the blade-holder (7 Krusi) is adapted to move the plurality of disc-shaped cutting blades in a direction substantially parallel to the alignment direction (along the fluid pressure cylinder 42 Krusi); and wherein at least one handling member (6 Krusi) is adapted to position the worn disc- shaped cutting blade removed from the cutting head into the store unit (5 Krusi), and is adapted to pick up the new disc-shaped cutting blade (2 Krusi) from the store unit (5 Krusi) and attach the new disc-shaped cutting blade to the cutting head (see col. 5, lines 5-45).
In regards to claim 9, the modified device of Biagiotti discloses configuring said blade-holder (7 Krusi) to be movable to said pick-up or loading position (via cylinder 42 Krusi).
In regards to claim 10, the modified device of Biagiotti discloses slidingly connecting the blade- holder to a stationary guide (displaceable by a pressure fluid cylinder 42 Krusi).  
In regards to claim 25 and 26, the modified device of Biagiotti discloses wherein said plurality of disc shaped blades (2) in said store unit (5 Krusi) are arranged substantially coaxial to one another (along the axial direction of Krusi 7; fig. 1).

Claims 11-18, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Krusi (U.S. Patent 4,907,337) in view of Effenberge (DE3326292).
In regards to claims 11 and 13, Krusi discloses cutting machine (figure 1) for cutting logs of web material (1) comprising: a feeding path for logs to be cut (along direction F); a cutting head (2/3; fig. 1) arranged along a feeding path (F), said cutting head comprising a coupling (shaft 16) for a disc-shaped cutting blade (2) which is configured to impart the disc-shaped cutting blade a rotary motion around an axis (blade rotational axis) thereof and a cyclic movement to cut the logs into rolls (along arm 6), and to allow the logs to move forward along the feeding path (F); at least one store unit (5)  for disc-shaped cutting blades associated with the cutting head; wherein the store unit (5) includes a plurality of blade seats (8) configured to retain a respective disc-shaped cutting blade;
at least one handling member (4/6) to remove a disc- shaped cutting blade (2 ) from the cutting head which is a worn disc-shaped blade to be replaced, and to replace the worn disc-shaped cutting blade with a new disc-shaped cutting blade taken from the store unit (5; see column 5, lines 6-68); wherein the at least one handling member (4/6) comprises a handling element (4) adapted to remove the worn disc-shaped cutting blade from the cutting head and transfer the worn disc-shaped cutting blade to a seat (8) of the store unit (5), and to remove a different disc-shaped cutting blade (new blade 2) from a seat (8) of the store unit (5) and transfer the different disc-shaped cutting blade to the cutting head (2/3).
Krusi does not disclose that the plurality of blade seats (8) are configured to retain a respective disc-shaped cutting blade so that the axis thereof is orthogonal to the rotation axis of the disc shaped cutting blades when the disc shaped cutting blade is mounted on the cutting head.  Attention is further directed to the Effenberge blade changer. Effenberger discloses a circular saw machine with a detachable saw blade and at least one gripper for automating the changing of the saw blade so that heavy blades can be exchanged easily and without accidents (paragraphs [001] and [0032].  Instead of rotating the blade changer 180 degrees, Effenberger discloses only rotating the blade changer through a 90-degree orientation as demonstrated by Fig. 4.  As the difference between Krusi and the claimed invention amounts to a change of position of the store unit, such that the blade changer rotates about a 90-degree axis as demonstrated by Effenberger rather than a 180-degree axis, and the corresponding relocation of the store to a perpendicular location as is set up in Krusi Fig. 1, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the location of the store unit such that the gripper only rotated through a 90 degree orientation and the blade axes were orthogonal to the rotation axis of the cutting blade. 
In regards to claim 14, the modified device of Krusi discloses wherein the handling member (4 / 10 Effenberge) comprises a pivoting arm ( 4 / 10 Effenberge)
In regards to claims 12 and 15, the modified device of Krusi discloses wherein the at least one handling member (4/10 Effenberge) is provided with a movement for transferring disc-shaped cutting blades from the cutting head to the store unit and vice versa (via rotation of 10 Effenberge) and with a movement for locking the disc-shaped cutting blades onto the cutting head (via gripping elements 8 Effenberge) and removing the disc-shaped cutting blades therefrom (see at least Fig. 6 Effenberge).
In regards to claim 16, the modified device of Krusi discloses wherein the handling member (4/10 Effenberge) is provided with a movement head (gripping elements 8 (4/10 Effenberge)  for locking the disc-shaped cutting blades onto seats (e.g. 8 Krusi) of the store unit and removing the disc-shaped cutting blades therefrom (see col. 5, lines 5-45).
In regards to claim 17, the modified device of Krusi discloses wherein the at least one handling member one handling member (4/10 Effenberge) is provided with a rotary motion around a rotation axis (Fig. 6 Effenberge) substantially parallel to the feeding path for the logs and with a locking and releasing movement substantially parallel to the rotation axis axis (Fig. 6 Effenberge).
In regards to claim 18, the modified device of Krusi discloses wherein a plurality of disc-shaped cutting blades (2) are present in the store unit  (5 Krusi) and wherein each disc-shaped cutting blade of said plurality of disc-shaped cutting blades comprises a central coupling shank (5 Effenberge) projecting from a first face of the disc-shaped cutting blade and configured to be inserted into the cutting head and a seat (8 Krusi) of the store unit (5 Krusi); and a central projection (25 Effenberge) projecting from a second face of the disc-shaped cutting blade configured to cooperate with the handling member (4/10 Effenberge).
In regards to claim 21, the modified device of Krusi discloses wherein the cutting head comprises a mandrel (67 Krusi) with a coupling member actuated by an actuator (24 Krusi) for locking and releasing the disc-shaped cutting blade, the cutting head being provided with a cyclical movement with respect to the feeding path for the logs. 
In regards to claim 22, the modified device of Krusi discloses wherein the actuator (24 krusi) is controlled by an actuating fluid or electrically (pressurized fluid of cylinder 23 Krusi).
In regards to claim 23, the modified device of Krusi discloses the mandrel (67 Krusi) comprises a counter-flange (68 Krusi) against which the disc-shaped cutting blade is pressed by the actuator.
In regards to claim 24, modified device of Krusi discloses wherein said cutting head comprises a pair of grinding wheels (grinding wheels 20) associated with the cutting head, which are adapted to periodically grind the disc-shaped cutting blade mounted on the cutting head.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krusi (U.S. Patent 4,907,337) in view of Effenberge (DE3326292) and in further view of Martin (U.S. Patent 6,591,725).  In regards to claim 19, the modified device of Krusi discloses the wherein each disc-shaped cutting blade (2) of said plurality of disc-shaped cutting blades comprises a disc-shaped cutting body with a central hole, inside which a support member is inserted, said support member forming the central projection and the central shank; but does not disclose wherein at least one magnet connects the disc-shaped cutting body of each blade to a respective one of the support member.  Attention is further directed to the Martin circular sawing machine with a removable saw blade. Martin discloses that the chuck of the saw pivots open so that the blade can be removed.  Martin also discloses providing a magnet on the drive flange to allow the blade to be retained and aligned on the spindle flange so that there is a mitigated risk of dropping the saw blade when the flange is opened.  It similarly would have been obvious to one having ordinary skill in the art at the time of the invention to have incorporated a magnet on the support member to connect the saw blade of Krusi as taught by Martin as an additional safety means to mitigate the risk of dropping the saw blade during its removal and replacement. 
In regards to claim 20, the modified device of Krusi discloses wherein the support member comprises a flange in contact with the disc-shaped cutting body (2).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724